Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 12 August 2021 wherein: claims 2, 6-7, 11, 14, and 19 are amended; claim 5 is canceled; claims 1-4 and 6-19 are pending, with claims 1, 3-4, 6, 8-10, and 15-16 being withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks (pages 7-10), filed 12 August 2021, with respect to the claim interpretations, the 35 USC 112(b) rejections, and the 35 USC 102 rejection of claim 2 have been fully considered and are persuasive. The 35 USC 102 rejections of claim 2 and its dependent claims have been withdrawn.
No arguments regarding the 35 USC 102 rejections of independent claim 11 and its dependent claim 19 were presented. Accordingly, their 35 USC 102 rejections are maintained.
Examiner acknowledges an English language abstract was provided for DE 102016213947. An updated annotated IDS is attached. Examiner notes there is still no English description or translation for the German Office Action NPL.

Information Disclosure Statement
The information disclosure statement filed 10 March 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 10 March 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim(s) 11 is/are is objected to because of the following informalities:

Regarding claim 11,
in line 4, “configure” is recited where --configured-- would be expected;
in lines 7-8, “and” is recited at the end of line 7 where it would be expected to be recited at the end of line 8;
in line 12, “arise” is recited where --arose-- would be expected;
in line 15, “upon arising of an imbalance being determined” is recited where --determining an imbalance has arisen-- would be expected.

Appropriate correction is required.

Allowable Subject Matter
Claims 2, 7, 12-14, and 17-18 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 2, the cited prior art does not expressly disclose or suggest the detecting of first measurement data of the radiation includes acquiring a plurality of first measurement data at different rotational speeds of the support, wherein the calculating of corrected measurement data includes calculating respective correction data for each of the different rotational speeds, wherein a further rotational speed is determined at which the further measurement data is acquired, and wherein the correction data associated with the further rotational speed is determined by interpolation from the respective correction data for each of the different rotational speeds and is applied to the further measurement data to calculate the corrected measurement data.

Bredno (US 9,636,079) discloses a method for correcting an imbalance in a computed tomography system (Claim 11: “A method of x-ray computed tomography calibration [...] generating a correction of measured x-ray attenuation based on the relative positions of the plurality of elements” in connection with col. 5 ln. 65 - col. 6 ln. 20: “... The movement of each element relative to a center can be determined from the 
and the geometric calibration scan…”); determining correction data, upon the determining indicating that an imbalance arises, based upon the imbalance determined; 
Ji (US 2018/0325471) discloses a method for correcting an imbalance in a computed tomography system (par. [0158]: “… the position of the counterweight(s) 202 on the gantry 110 may be adjusted based on the amount of dynamic imbalance …”), in which a supporting structure including a radiation source is fitted on a fixed mounting frame, the supporting structure being configured to rotate together with the radiation source about a measurement space (claim 1: “… a controller, in communication with the ray source, configured to control the gantry to perform a test scan …”; par. [0007]: "An aspect of the present disclosure is a CT system. The system may include a gantry, the gantry includes a rotor configured to rotate; a ray source, the ray source is configured to generate a plurality of rays …”; fig. 2A) in which is fixed in place a measurement object having a known attenuation response for radiation emitted by the radiation source (par. [0080]: “… The phantom may be an object to be scanned by the CT system 100, and a scanning result thereof may indicate an optical path status or a dynamic balance of the gantry of the CT system 100. In some embodiments, the phantom may be a regular object of known shape, for example, a spherical steel ball.”), the method comprising: 
While methods for correcting an imbalance in a computed tomography system were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed method. Therefore claim 2 is allowed.

Regarding claims 7, 12-14, and 17-18, the claims are allowed due to their dependence on claim 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bredno (US 9,636,079).

	Regarding claim 11, Bredno discloses a computed tomography system (Claim 1: “An x-ray computed tomography system …”; Claim 11: “A method of x-ray computed tomography calibration [...] generating a correction of measured x-ray attenuation based on the relative positions of the plurality of elements” in connection with col. 5 ln. 65 - col. 6 ln. 20: “... The movement of each element relative to a center can be determined from the data …” and further in connection with col. 3 ln. 56 - col. 4 ln. 11: “… The system 

	Regarding claim 19, Bredno discloses the computed tomography system of claim 11, wherein the controller is further designed to reduce the impact of the imbalance compared with the first measurement data using the correction data calculated (claim 13: “… correcting subject image projection data with a correction for the measured attenuation based on the decomposed relative positions of the x-ray filter, the shutter/collimator, the anti-scatter grid, the x-ray source, and the x-ray detector; and reconstructing corrected subject image projection data into a 3D image”) and without using counterweights (counterweights are not disclosed by Bredno).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884